DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding 101 rejection filed 11/23/2021 have been fully considered but they are not persuasive.

The Applicant contends, “Applicant's claims cannot be directed to an abstract idea, because compute hardware is not abstract. Compute hardware that performs specific computations as recited are not abstract. Even assuming that compute hardware is an abstract idea, Applicant's claims are directed to specific hardware for decoding computations. Applicant's claims are not directed to a data structure or an algorithm for a mathematical computation. Under the Alice Corp. decision, a claim is eligible for patenting either if it is not drawn to an abstract idea, or, even if drawn to an abstract idea, if it contains "an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself." Alice Corp., slip op at 7 (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc (566 U.S. __ (2012) slip op., at 3)). Therefore, Applicant's claims are doubly patent eligible: (1) they are not drawn to an abstract idea, and (2) they contain "significantly more" than an alleged abstract idea.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mathematical algorithm without significantly more. The claim(s) recite(s) in algorithm for abstract mathematical computations. This judicial exception is not integrated into a practical application because only recites the abstract algorithm for mathematical computations on an abstract data structure. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only recite an abstract algorithm for mathematical computations on an abstract data structure without reciting any structural 
The Examiner asserts that compute hardware can refer to a general purpose computer for performing abstract mathematical computations and a general purpose computer is insufficient, by itself, to raise the level to a practical application. And in fact, the Examiner would like to point out that in paragraph [0022] of the Applicant’s specification teaches that the abstract algorithm provides a benefit in high speed, high bandwidth communication systems and/or high-density nonvolatile memories, but claims 1-15 make no attempt to connect the claims to any of the practical applications recited in the specification, such as, a receiver or a step for receiving a transmitted signal.


Allowable Subject Matter
Claims 16-23 are allowed.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112